Exhibit (10.8)


[mhfilogoa02a01a05.jpg]
EXECUTION VERSION


    




October 30, 2015


Lucy Fato
45 W. 67th Street
Apt. 6C
New York, NY 10023


Re:    Separation Agreement and Release
Dear Lucy:
This Agreement and Release (“Agreement”) is between you and McGraw Hill
Financial, Inc. (“MHFI” or the “Company”). Reference is made to the McGraw Hill
Financial, Inc. Senior Executive Severance Plan (amended and restated effective
as of January 1, 2015) (the “Severance Plan”).
1.You and the Company hereby agree that all of your positions with MHFI and its
subsidiaries, divisions and affiliates (collectively, the “Company Group”)
terminated effective as of October 14, 2015 (the “Termination Date”), other than
your status as an employee of MHFI, and your status as an employee of MHFI ended
on October 16, 2015 (the “Employment End Date”). You acknowledge that given the
status of Standard & Poor’s Ratings Services (“S&P Ratings”) as a regulated
entity and a nationally recognized statistical rating organization and your
status prior to the Termination Date as an officer of S&P Ratings, your
termination from such positions may require additional formalities. As such, you
agree to reasonably cooperate with MHFI to take all actions as may be required
by any local law, government agency or other regulatory body relating to your
termination of your positions with the Company Group, including, upon the
reasonable request of MHFI from time to time, promptly executing any resignation
forms, questionnaires or other similar documents. The Company shall continue to
provide you with indemnification, advancement of expenses and directors’ and
officers’ liability insurance you may have pursuant to any written
indemnification agreement or insurance policy with the Company to which you are
a party, the charter or bylaws of the Company, or under applicable law, in
respect of your service as an employee, officer or director of the Company or
any of its subsidiaries prior to the Employment End Date (collectively, the
“Liability Coverage”).


2.Subject to the terms and conditions of this Agreement, and in return and
consideration for (i) signing and returning this Agreement within 21 days of
your receipt of this Agreement, as provided in Section 4 below; (ii) not
revoking this Agreement during the Revocation Period as provided in Section 5;
(iii) the waiver, discharge and general release of all claims, as provided in
Section 7 of this Agreement; and (iv) your compliance in all material respects
with the terms and conditions of this Agreement, you will receive payments and
benefits, and be retained by the Company as a consultant following the
Employment End Date, as follows:





--------------------------------------------------------------------------------








(a)Separation Pay. You will receive Separation Pay in the aggregate amount of
$900,000, less any deductions required by law or authorized by you (the
“Separation Pay”), which is equal to 18 months of your annual base salary, which
Separation Pay will be paid to you as follows:


(i)    Over the first 12 months following the Employment End Date (the
“Separation Period”), you will receive an amount equal to $600,000, less any
deductions required by law or authorized by you, paid to you in installments in
accordance with the Company’s payroll practices in effect from time to time.
Subject to any delay in payment required under Section 22 below, installments
will commence on the first pay day of the first regular payroll cycle coincident
with or next following your Employment End Date or, if later, on the first pay
day of the first regular payroll cycle coincident with or next following the
Effective Date, as defined below; provided that if your installments begin later
than the first pay day of the first regular payroll cycle coincident with or
next following your Employment End Date, any installments that would have been
paid or provided to you had your installments started on the first day of the
first regular payroll cycle coincident with or next following your Employment
End Date will be paid or provided to you as part of your first installment
payment.
(ii)    The remaining $300,000 of the Separation Pay, less any deductions
required by law or authorized by you, will be payable in a lump sum payment on
or within 30 days following the first anniversary of your Employment End Date.
(b)Benefits Continuation. Your existing elections in all Company-sponsored life,
medical, and dental insurance benefit plans will continue during the Separation
Period, as will your participation in the McGraw Hill Financial, Inc. 401(k)
Savings and Profit Sharing Plan Supplement; provided that such continued
participation shall be subject to: (x) the terms of those plans, (y) such
continued participation being permitted by applicable law and not otherwise
prohibited under such plans, as determined by the Company and (z) the Company
continuing to offer such plans to similarly situated active employees of the
Company and similarly situated active employees continuing to be eligible to
participate in or accrue benefits under such plans and programs. Such continued
participation will be provided at the “active employee rates,” and your portion
of the applicable premium payments will be automatically deducted from your
Separation Pay checks during the Separation Period. Your benefits under the
401(k) Savings and Profit Sharing Plan of MHFI and Its Subsidiaries and the MHFI
401(k) Savings and Profit Sharing Plan Supplement shall be governed by the terms
of such plans. Following the Separation Period (or, if applicable, such earlier
date on which continued participation ends as provided pursuant to clause (x),
(y) or (z) of the first sentence of this paragraph), you shall be permitted to
elect COBRA continuation coverage to the extent permitted by applicable law.


(c)Lump Sum Benefits Payment. The Company shall pay to you in a lump sum, on or
within 30 days following the first anniversary of your Termination Date, a cash
amount equal to $30,000, less any deductions required by law or authorized by
you.


(d) Long-Term Incentive Compensation. Your outstanding long-term incentive
awards granted under the 2002 Stock Incentive Plan, as amended (the “SIP”) and
the applicable award documentation thereunder, all of which are listed on
Attachment 1, will either remain outstanding or will be forfeited, as provided
under Attachment 1. All of your long-term incentive awards that remain
outstanding shall remain subject to the SIP and the applicable award
documentation


Page 2 of 13

--------------------------------------------------------------------------------






thereunder, and any such awards that are forfeited were cancelled as of the
Termination Date for no consideration.


(e) Short Term Incentive Compensation. In accordance with and subject to the
Company’s Key Executive Short-Term Incentive Compensation Plan, as amended
effective January 1, 2014 (the “STIC”), on or before March 15, 2016, you shall
receive your 2015 annual bonus under the STIC in an amount equal to your target
bonus as modified based upon actual achievement for the year of the Performance
Objectives (as defined in the STIC) for the bonus pool in which you participated
for 2015, which amount shall not be subject to pro-ration; provided, however,
that the amount of your 2015 annual bonus shall not be less than your target
bonus.


(f)Fee Reimbursement. You will be entitled to reimbursement for your actual
legal fees and expenses incurred in connection with the termination of your
employment and commencement of the consulting period provided hereunder to the
firm of Katzke & Morgenbesser LLP in an amount not to exceed $50,000. You
acknowledge that any such reimbursements provided pursuant to this paragraph (f)
will be taxable income to you. The Company acknowledges that Section 7.01 of the
Severance Plan (as provided as of the date hereof) will apply in the event of a
Disputed Claim, as defined therein.


(g)Consulting Services and Consulting Fee. Subject to the further provisions of
this Agreement, for the 12-month period beginning immediately following the
Employment End Date (the “Consulting Period”), the Company will retain you as a
Special Adviser reporting to John Berisford, the current acting president of S&P
Ratings or his successor (the “President of S&P Ratings”), to provide consulting
services on such matters as may be reasonably requested by the President of S&P
Ratings. You will perform the consulting services during the Consulting Period
as an independent contractor at such times and locations and in such manner as
shall be mutually acceptable to you and the President of S&P Ratings. It is the
expectation of the parties that the consulting services will not require more
than one day per week of your time, and will constitute 20% or less of the
services that you provided to the Company as an employee. For your services as
Special Adviser, the Company shall pay you a fixed fee of $1 million (the
“Consulting Fee”), payable in four equal quarterly installments within 10 days
following the start of each of the four quarters of the scheduled Consulting
Period. If you are required to travel in connection with the performance of the
consulting services, the Company will reimburse you for reasonable travel
expenses and travel accommodations at the same level of travel you were provided
prior to the Termination Date. Either you or the Company may terminate the
Consulting Period on 30 days’ prior written notice to the other party. If you
terminate the Consulting Period other than to accept employment with an entity
not within the Company Group, the Company will pay you a pro-rata portion of the
Consulting Fee through the last day that you performed the consulting services.
If the Company terminates the Consulting Period (other than by reason of your
continued failure to perform the consulting services), or if you terminate the
Consulting Period to accept employment with an entity not within the Company
Group, your obligation to provide the consulting services under this paragraph
shall cease and the Company will continue to pay you the remaining installments
on the payment schedule described above. For the avoidance of doubt, the Company
shall continue to pay the consulting fees to you in the event of your disability
or to your estate in the event of your death or in the event you terminate the
Consulting Period to accept employment with an entity not within the Company
Group. The Company shall provide you with indemnification and advancement of
expenses under the Company bylaws (at a level no less favorable to you than as
provided to you prior to the Termination Date) for any acts or omissions by you
during the Consulting Period.


Page 3 of 13

--------------------------------------------------------------------------------








3.You understand and agree that (i) you would not receive the consideration
described in this Agreement except for your execution of this Agreement and the
fulfillment of the promises contained herein and (ii) the consideration provided
in this Agreement exceeds any sums or benefits to which you would otherwise be
entitled under any applicable policy, plan and/or procedure of any member of the
Company Group or any previous agreement or understanding between you and any
member of the Company Group.


As described further in Sections 15 and 16, you have the right under Federal law
to certain protections for cooperating with or reporting legal violations to the
Securities and Exchange Commission (the “SEC”) and/or its Office of the
Whistleblower, as well as certain other governmental entities. No provisions in
this Agreement are intended to prohibit you from disclosing this Agreement to,
or from cooperating with or reporting violations to, the SEC or any other such
governmental entity, and you may do so without disclosure to the Company. The
Company may not retaliate against you for any of these activities, and nothing
in this Agreement would require you to waive any monetary award or other payment
that you might become entitled to from the SEC or any other governmental entity.
Further, nothing in this Agreement precludes you from filing a Charge of
Discrimination with the Equal Employment Opportunity Commission or a like charge
or complaint with a state or local fair employment practice agency. However,
once this Agreement becomes effective, you may not receive a monetary award or
any other form of personal relief from the Company in connection with any such
charge or complaint that you filed or is filed on your behalf.
4.You are hereby given 21 days from the date you receive this Agreement to
consider the terms of this Agreement and to decide whether or not to sign and
return this Agreement (the “Return Period”). This means you must sign and return
this Agreement by November 20, 2015 (the “End of the Return Period”). If you do
not sign and return this Agreement by the End of the Return Period, it will
automatically be deemed null and void (other than with respect to your rights
under Sections 15 and 16) and it will not impose any obligation on the Company
or you. You may decide to sign and return this Agreement in less than 21 days if
you wish.


Please send your signed Agreement to:


Attn. France M. Gingras
Acting Executive Vice President of Human Resources
McGraw Hill Financial, Inc.
55 Water Street
New York, NY 10041
























Page 4 of 13

--------------------------------------------------------------------------------








5.If you timely sign and return this Agreement as provided above, you will have
seven days after signing this Agreement to change your mind and revoke this
Agreement (“Revocation Period”). If you wish to revoke your decision, you must
do so by timely delivering written notice of your revocation to:


Attn. France M. Gingras
Acting Executive Vice President of Human Resources
McGraw Hill Financial, Inc.
55 Water Street
New York, NY 10041


Your notice of revocation, to be effective, must state that you are revoking
your acceptance of this Agreement. If you revoke this Agreement during the
Revocation Period, the Agreement will be deemed null and void (other than with
respect to your rights under Sections 15 and 16), the Agreement will not impose
any obligation on MHFI or you, and you will not receive any of the payments or
benefits described in this Agreement.
6.If you timely sign and return this Agreement and do not revoke it during the
Revocation Period, it will become effective on the eighth day after you sign the
Agreement (the “Effective Date” of this Agreement).


7.In return for the consideration furnished to you by MHFI, as set forth in
Section 2 (other than the Consulting Fee) and the other consideration furnished
to you pursuant to this Agreement, you hereby discharge and generally release
each member of the Company Group and their respective successors, predecessors
and assigns and their current and former directors, officers and employees, both
individually and in their corporate capacities (hereafter collectively known as
the “MHFI Releasees”) from all claims, causes of action, suits, agreements, and
damages which you may have now or in the future against the MHFI Releasees for
any act, omission or event relating to your employment with MHFI or termination
of employment therefrom occurring up to and including the date on which you sign
this Agreement, including but not limited to, any claims or causes of action you
ever had, now have or could have, without limitation, pursuant to: (i) the Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, Sections 1981 through 1988 of Title 42 of the United States Code, the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the
Family and Medical Leave Act of 1993, the Immigration Reform and Control Act,
the Americans with Disabilities Act of 1990, and the Worker Adjustment and
Retraining Notification Act, all as amended; the Sarbanes-Oxley Act of 2002, 18
U.S.C. §1514; Sections 748 (h)(i), 922 (h)(i) and 1057 of the Dodd-Frank Wall
Street and Consumer Protection Act (the “Dodd Frank Act”), 7 U.S.C. §26(h), 15
U.S.C. §78u-6(h)(i) and 12 U.S.C. §5567(a) but excluding from this release any
right you may have to receive a monetary award from the SEC as an SEC
Whistleblower, pursuant to the bounty provision under Section 922(a)-(g) of the
Dodd Frank Act, 7 U.S.C. Sec. 26(a)-(g), or directly from any other federal or
state agency pursuant to a similar program; (ii) New York State Human Rights
Law, New York City Human Rights Law, New York Rights of Persons With
Disabilities, New York Statutory Provision Regarding Retaliation/Discrimination
for Filing a Workers’ Compensation Claim, New York Equal Pay Law, New York
Nondiscrimination Against Genetic Disorders Law, New York Labor Law, New York
Wage Hour and Wage Payment Laws, and New York Minimum Wage Law, as amended;
(iii) all other federal, state and local laws, regulations or ordinances
regarding civil, human rights, employment, age, retirement, or discrimination
and any claim for costs, fees, or other expenses, including attorney’s


Page 5 of 13

--------------------------------------------------------------------------------






fees, in connection with any of these matters or any and all common law or
contract claims, including but not limited to, any claim for employee benefits.
By executing this Agreement, you hereby agree that you will not initiate or
maintain any proceeding in any judicial forum, or under MHFI’s Fast and
Impartial Resolution Program (FAIR), relating to any matters covered by this
Agreement. This release, however, shall not apply to the performance of MHFI’s
express obligations to you under this Agreement. Both you and MHFI may institute
an action to specifically enforce any term of this Agreement. Notwithstanding
anything herein to the contrary, nothing in this Agreement is intended to waive
or release your vested rights under ERISA with regard to any tax qualified plan
(or any other employee benefit plan of the Company Group). In addition,
notwithstanding anything herein to the contrary, nothing in this Agreement is
intended to waive or release any claims which cannot be released under
applicable law or any rights or claims for the Liability Coverage. In addition,
you are not waiving any rights to enforce the terms of this Agreement or any
equity or other incentive program referenced in this Agreement. In consideration
for your release hereinabove of the MHFI Releasees, MHFI (in its own capacity
and on behalf of the other MHFI Releasees) hereby discharges and generally
releases you from all claims, causes of action, suits, agreements, and damages
which each such party may have now or in the future against you for any act,
omission or event relating to your employment with MHFI or termination of
employment therefrom occurring up to and including the date on which you sign
this Agreement to the extent that any such claim, cause of action, suit,
agreement or damages is based on facts, acts, omissions, circumstances or events
actually known on the date of this Agreement to the Chief Executive Officer of
the Company, the Chief Financial Officer of the Company or the President of S&P
Ratings.


8.By signing this Agreement, you represent and affirm that you have been paid
and/or have received all compensation, wages, bonuses, commissions, and/or
benefits from the Company Group to which you are entitled as of the Effective
Date and that no other compensation, wages, bonuses, commissions and/or benefits
are due to you as of the Effective Date, except as provided for in Section 2 of
this Agreement, under any program, plan or arrangement of or agreement with any
member of the Company Group, including the Severance Plan, the STIC or the SIP
(and the award documentation thereunder), or otherwise. With respect to the
payments and benefits described in Section 2 of this Agreement, in the event of
any inconsistency between this Agreement and the Severance Plan, the STIC or the
SIP (and the award documentation thereunder), this Agreement shall govern.


9.Except as provided in Sections 15 and 16, you hereby agree that the terms of
this Agreement, including the provisions of this Agreement concerning payment to
you of any monies or concerning the provision to you of any other benefits,
shall be kept confidential by you and shall not be disclosed to any third party,
unless authorized by MHFI, except that you may disclose such information to your
attorney(s), your tax advisor(s) and your spouse or significant other, or as
otherwise permitted under this Agreement. In addition, you may disclose the
terms of this Agreement to the extent reasonably appropriate in the event of
litigation between you and the Company with respect to the enforcement by either
party hereto of their respective rights and obligations under this Agreement.
You may also disclose the terms of the consulting arrangement to any potential
future employer. You agree to request any permitted third party recipient of any
such information to maintain the confidentiality of the terms and provisions of
this Agreement.


10.Except as otherwise provided under this Agreement, including in Sections 15
and 16, you agree to maintain the confidentiality of all confidential or
proprietary information received by you while an employee of any member of the
Company Group, including all information which you know or should know the
Company Group treats as confidential and all information not known to


Page 6 of 13

--------------------------------------------------------------------------------






third parties engaged in the same or a similar business as the Company Group or
that gives the Company Group a competitive advantage. All records, files,
documents, software, laptop computer, equipment, plans, policies, and other like
materials relating to the Company Group, or received by you in the course of
your employment shall remain the sole property of MHFI and you represent to the
Company that you have not copied or turned over such materials to any third
party and that all such materials have been returned by you to MHFI by no later
than the date of this Agreement. Notwithstanding the foregoing, you may disclose
confidential and proprietary information of the Company Group, after notice to
the Company, in the event of litigation between you and the Company, but only to
the extent necessary to and subject to reasonable efforts by you to limit the
amount and type of such disclosure.


11.Except as provided in Sections 15 and 16, you agree that you will not
publicly disparage the MHFI Releasees in any way, or make or give any public
comments, statements, opinions, or the like about the MHFI Releasees. MHFI
agrees not to, and will direct its directors, executive officers, Treasurer and
Head of Investor Relations not to, make or give any public disparaging comments,
statements, opinions, or the like about you, including comments to shareholders
of MHFI and research analysts. For the avoidance of doubt, nothing in this
Section 11 shall prohibit you or MHFI, its directors and executive officers or
any other current or former employee of MHFI, from making truthful disclosures
to or having any discussions or communications with any governmental agency or
entity or any judicial, self-regulatory or other similar body, including but not
limited to the U.S. Congress, the U.S. Department of Justice, any State Attorney
General’s Office, the U.S. Securities and Exchange Commission, the European
Securities and Markets Authority or any other federal, state or local regulatory
or law enforcement authority (regardless of jurisdiction) or from making any
such comments, statements, opinions or the like about you or the MHFI Releasees
(as applicable) in any legal proceeding to the extent you believe reasonably
necessary to enforce the terms of this Agreement.


12.With respect to any pending or future litigation or investigations involving
any member of the Company Group, to the extent you have information or
background about them, if you are identified as potential witness or are
requested to appear and give testimony at depositions and at trial or other
proceedings related to such matters, MHFI shall reimburse you for your
reasonable out-of-pocket expenses (including attorneys’ fees and expenses of
your counsel), if any, actually incurred by you in connection therewith. Except
as provided in Sections 15 and 16, to the extent legally permitted, you agree to
promptly notify the MHFI Legal Department if you are contacted by or on behalf
of anyone suing or contemplating suit against any member of the Company Group or
otherwise seeking information about your work with any member of the Company
Group for such purposes. MHFI agrees that to the extent you are required to meet
with or correspond with the U.S. Department of Justice, any State Attorney
General, the U.S. Securities and Exchange Commission, the European Securities
and Markets Authority or any other federal, state or local regulatory or law
enforcement authority (regardless of jurisdiction) as a result of any inquiry by
any such party regarding MHFI and your work with MHFI or any of its subsidiaries
and affiliates, MHFI will use all commercially reasonable efforts to assist you
in preparing for such meetings or correspondence, including by providing you
with reasonable access to MHFI’s outside legal counsel of your choice who is
actively involved in the matter in question in advance of any such meetings or
correspondence to assist in your preparations. Any such cooperation shall not
unreasonably interfere with your then current employment (and shall not be
required if prohibited by law or regulation or by the policy of any government
agency by which you are then employed), and you shall not be required to
cooperate against your own legal interests. The Company shall provide you with
indemnification and advancement of expenses under the Company bylaws (at a level
no


Page 7 of 13

--------------------------------------------------------------------------------






less favorable to you than as provided to you prior to the Termination Date) in
connection with the performance of your obligations under this Section 12.


13.Except as provided in Sections 15 and 16, if you are contacted by, or on
behalf of, anyone who has filed a lawsuit, or you are subpoenaed or noticed or
you consent to testify under oath in a lawsuit with regard to any matter having
to do with any member of the Company Group, then, to the extent legally
permitted, you agree to notify MHFI’s Office of the General Counsel, McGraw Hill
Financial, Inc., 55 Water Street New York, New York 10041, legal@mhfi.com,
within 72 hours of such event or such longer period of time not to exceed five
days if not detrimental to the Company, and with such notification you will
provide (at MHFI’s expense) a copy of any legal papers, notice or subpoena
received, unless such notification or provision is prohibited by law or by order
of a court.


14.In the event that you materially breach Sections 9, 10, 11, 12 or 13 of this
Agreement (and following written notice to you of such breach by the Company you
do not promptly cure such breach, if capable of cure), and such material breach
results in material harm to the Company’s financial condition, business or
reputation, the Consulting Period shall terminate, you shall forfeit any unpaid
severance pay and benefits and any unpaid portion of the Consulting Fee, you
shall be required to repay to the Company any severance payments and any portion
of the Consulting Fee already made to you, and the Company shall be entitled to
pursue any other relief legally available.


15.Notwithstanding anything to the contrary in Section 9 (relating to
confidentiality of this Agreement), Section 10 (relating to confidentiality of
the Company Group’s confidential or proprietary information), Section 11
(relating to nondisparagement), Section 12 (relating to pending and future
litigation or investigations) or Section 13 (relating to contacting MHFI with
respect to legal disputes), or any other provision of this Agreement, or any
other agreement between you and the Company, or any provision of any Company
code of conduct, employee manual, confidentiality policy, or similar Company
document, you have the right to, without permission from or disclosure to, the
Company:


(a)report or otherwise respond to or cooperate with an investigation into
possible violations of state or federal laws or regulations that have occurred,
are occurring, or are about to occur and that may involve the jurisdiction of
any governmental agency or entity, including but not limited to the U.S.
Congress, the Department of Justice, the SEC and/or its Office of the
Whistleblower (www.sec.gov/whistleblower; Office of the Whistleblower Hotline at
202-551-4790), any other similar office of a federal or state agency, the
Inspector General of the Equal Employment Opportunity Commission or any other
governmental agency that investigates or enforces employment discrimination
laws;


(b)report anonymously (either with or without a lawyer) possible violations of
the federal securities laws or regulations to any governmental agency or entity;


(c)make disclosures that are protected or required under the whistleblower
provisions or other provisions of any relevant federal, state or local law or
regulation;


(d)cooperate voluntarily with, or respond to any inquiry from, or provide
testimony before, the SEC, or any other federal, state or local regulatory or
law enforcement authority;




Page 8 of 13

--------------------------------------------------------------------------------






(e)make reports or disclosures to law enforcement or regulatory authorities
without prior authorization of the Company;


(f)make reports or disclosures to law enforcement or regulatory authorities
without notifying the Company that you are going to make, or have made, such
reports or disclosures;


(g)make reports or disclosures to law enforcement or regulatory authorities
without informing the Company of the fact or contents of those reports or
disclosures;


(h)make reports or disclosures to law enforcement or regulatory authorities
without first notifying the Company of the possible violation of law;


(i)respond truthfully to any valid subpoena;


(j)disclose to law enforcement or regulatory authorities the existence and terms
of your agreements (including but not limited to severance and confidentiality
agreements, including this Agreement) with the Company; and


(k)not to be asked or required to disclose, directly or indirectly, that you
have provided information or documents to law enforcement or regulatory
authorities, including but not limited to the SEC.


16.The Company wants you to be aware that:


(a)(i) you have the right not to be retaliated against for reporting, either
internally to the Company or to any governmental agency or entity (including,
for example, the SEC) information that you reasonably believe relates to a
possible violation of the securities laws, (ii) it is a violation of federal law
to retaliate against anyone who has reported potential misconduct either
internally or to any governmental agency or entity and retaliatory conduct
includes discharge, demotion, suspension, threats, harassment, and any other
manner of discrimination in the terms and conditions of employment because of
any lawful act you may have performed, and (iii) it is unlawful for the Company
to retaliate against you for reporting possible misconduct either internally or
to any governmental agency or entity;


(b)the Company may not require you to withdraw reports or filings alleging
possible violations of federal, state or local law or regulation, or offer you
any kind of inducement, including payment, to do so;


(c)your rights and remedies as an SEC Whistleblower to receive an award from the
SEC and your rights and remedies to receive an award from any other federal or
state agency pursuant to a similar program, may not be waived by any agreement,
policy, or condition of employment, including by a pre-dispute arbitration
agreement; and


(d)even if you have participated in possible violations of the federal
securities laws, you are eligible to participate in the confidentiality and
retaliation protections afforded under the terms of the SEC’s Whistleblower
Program, and you may also be eligible to receive an award under the SEC’s
Whistleblower Program.






Page 9 of 13

--------------------------------------------------------------------------------






For more information, go to http://www.sec.gov/whistleblower, or call the Office
of the Whistleblower Hotline at 202-551-4790. In addition to the benefits under
the Whistleblower Program, the SEC also has a Cooperation Program that can
result in significant benefits for self-reporting.
17.Nothing in this Agreement (including Sections 15 and 16) prohibits you from
voluntarily: (i) reporting possible violations of state or federal laws or
regulations that have occurred, are occurring, or are about to occur directly to
the Company; or (ii) notifying the Company that you are going to make a report
or disclosure to law enforcement, and no such report or notice to the Company
will prevent you from exercising your other rights under Sections 15 and 16.


18.In the event you obtain another position with any member of the Company
Group, this Agreement shall automatically be deemed null and void (other than
with respect to your rights under Sections 15 and 16), the Consulting Period
shall terminate, and MHFI shall have no obligation to make any payments,
including any payment of the consideration stated in Section 2 of this
Agreement, nor to provide any other benefits under or in connection with this
Agreement (other than any unpaid portion of the Consulting Fee earned by you
prior to the date you obtain such other position). For the avoidance of doubt,
this provision (and the references to Company Group in Section 2 as they relate
to ending the Consulting Period) shall not apply in the event your employer is
acquired by, acquires or merges into any member of the Company Group.


19.The parties hereto respectively agree that neither the existence of this
Agreement nor the obligation by MHFI to pay consideration for your release of
claims nor MHFI’s release of you of claims, each as provided in this Agreement,
nor any other provision of this Agreement, shall be considered an admission by
any member of the Company Group or by you of any liability, violation of law,
error or omission.


20.This Agreement, including Attachment 1, sets forth the entire understanding
of the parties concerning its subject matter, and supersedes all prior and
contemporaneous understandings, memoranda, representations and agreements.
Notwithstanding the foregoing, and except as provided in Sections 15 and 16 or
this Section 20, nothing in this Agreement shall diminish any prior obligation
of confidentiality, including any obligation contained in a written agreement
with or policy of any member of the Company Group, and applicable law or
otherwise. Nothing in this Agreement is intended, or shall be construed, to
waive, limit or modify the attorney-client privilege, the attorney work product
doctrine or any other right or privilege on the part of the Company. The Company
acknowledges that you are not subject to a non-competition or non-solicitation
covenant running in favor of the Company. This Agreement may not be modified or
amended except by a written instrument that specifically refers to this
Agreement and which is signed by both you and an officer of MHFI. This Agreement
shall be subject to, governed by, and enforced under the laws of the State of
New York applicable to agreements entered into and wholly to be performed in
that State.


21.Should any provision of this Agreement be declared illegal or unenforceable
by any court of competent jurisdiction and cannot be modified to be made
enforceable, such provision, excluding the general release set out in Section 7,
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect. You acknowledge that you have not relied on any
representations, promises, or agreements of any kind made to you in connection
with your decision to accept this Agreement, except for those set forth in this
Agreement.




Page 10 of 13

--------------------------------------------------------------------------------






22.This Agreement is intended to comply with, and payments and benefits
hereunder are intended to comply with or be exempt from, Section 409A of the
Internal Revenue Code of 1986, as amended, (“Section 409A”) and shall be
construed and interpreted in accordance with such intent. Without limiting the
preceding sentence, to the fullest extent applicable, payments under this
Agreement are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A in accordance with one or more of the
exemptions available under the Treasury Regulations promulgated under Section
409A, including, without limitation, the short-term deferral exception in
Treasury Regulations Section 1.409A-1(b)(4). To the extent that any amount
payable pursuant to this Agreement is “nonqualified deferred compensation”
subject to Section 409A, it shall be paid in a manner that will comply
therewith, including proposed, temporary or final regulations or any other
guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect to Section 409A (the “Guidance”). Your Employment End Date
is intended to be your “separation from service” within the meaning of Section
409A. You are a “Specified Employee” within the meaning of Section 409A and any
payment of non-qualified deferred compensation shall be delayed until the
earlier of six months after your separation from service or your death. In the
event that any provision of this Agreement would fail to satisfy the
requirements of Section 409A and the Guidance, MHFI shall be permitted to reform
this Agreement to maintain to the maximum extent practicable the original intent
thereof without violating the requirements of Section 409A or the Guidance.
Anything in this Agreement to the contrary notwithstanding, each payment under
this Agreement shall be treated as a separate and distinct payment from all
other such payments for purposes of Section 409A.


All reimbursements of expenses, if any, payable to you pursuant to the
provisions of this Agreement, that are taxable income to you shall be paid in no
event later than the end of the calendar year following the calendar year in
which you incur the expense. With regard to any provision herein that provides
for reimbursement of expenses or “in-kind benefits” (as defined in Treasury
Regulation Section 1.409A-1(p) (or any successor provision)), except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement or of in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or the in-kind benefits to be provided in any other taxable year.
[remainder of page left blank]








Page 11 of 13

--------------------------------------------------------------------------------






23.By signing below, you hereby agree and affirm that you: (i) have carefully
read this Agreement in its entirety; (ii) are hereby given and have had an
opportunity to consider fully the terms of this Agreement for at least 21 days;
(iii) are hereby advised by the Company to consult with an attorney of your
choosing in connection with this Agreement; (iv) are hereby advised to discuss
and have discussed this Agreement with your independent legal counsel, or have
had a reasonable opportunity to do so, and have had answered to your
satisfaction any questions you have asked with regard to the meaning and
significance of any of the provisions of this Agreement; (v) fully understand
the significance of all of the terms and conditions of this Agreement; and (vi)
are signing this Agreement voluntarily and of your own free will and you assent
to all the terms and conditions contained herein. You further agree that any
modifications, material or otherwise, made to this Agreement do not restart or
affect in any manner the original 21 calendar day consideration period.


Sincerely,




/s/ France M. Gingras
Name: France M. Gingras
Title: Acting Executive Vice President of Human Resources


ACCEPTED AND AGREED:




Signature: /s/ Lucy Fato        Date: 10/30/2015
Lucy Fato


















































[Signature Page for Separation Agreement and Release]




--------------------------------------------------------------------------------






Attachment 1
Restricted Stock Units:
Total RSUs granted
Grant date
Number of RSUs to remain outstanding as of the Termination Date and continue to
vest and be delivered
Number of RSUs to be forfeited as of the Termination Date
2,431
2015
1,486
945

RSUs that remain outstanding as of the Termination Date will remain subject to
the terms of the SIP and the applicable award documentation thereunder. Vested
RSUs will be paid to you through the delivery of shares of the Company’s common
stock on the Payment Date set forth in the applicable award document.
Performance Share Units:
Total PSUs granted
Grant date
Number of PSUs to remain outstanding as of the Termination Date and continue to
vest
Number of PSUs to be forfeited as of the Termination Date
9,152
September 2014
9,152
0
5,671
April 2015
3,466
2,205
9,639
June 2015
9,639
0

PSUs that remain outstanding as of the Termination Date will remain subject to
the terms of the SIP and the applicable award documentation thereunder. The
number of shares of MHFI actually earned with respect to such outstanding PSUs
will be determined after the end of the applicable performance period in
accordance with the SIP and the applicable award documentation thereunder.
Vested and earned PSUs will be paid to you through the delivery of shares of the
Company’s common stock on the Payment Date set forth in the applicable award
document.




